            Case 4:20-cv-05640-YGR Document 501 Filed 04/27/21 Page 1 of 3


1    THEODORE J. BOUTROUS JR.,                         MARK A. PERRY, SBN 212532
        SBN 132099                                     mperry@gibsondunn.com
2       tboutrous@gibsondunn.com                       CYNTHIA E. RICHMAN (D.C. Bar
     RICHARD J. DOREN, SBN 124666                        No. 492089; pro hac vice)
3       rdoren@gibsondunn.com                          crichman@gibsondunn.com
     DANIEL G. SWANSON, SBN 116556                     GIBSON, DUNN & CRUTCHER LLP
4       dswanson@gibsondunn.com                        1050 Connecticut Avenue, N.W.
     JAY P. SRINIVASAN, SBN 181471                     Washington, DC 20036-5306
5    jsrinivasan@gibsondunn.com                        Telephone:   202.955.8500
     GIBSON, DUNN & CRUTCHER LLP
6                                                      Facsimile:   202.467.0539
     333 South Grand Avenue
        Los Angeles, CA 90071-3197                     ETHAN DETTMER, SBN 196046
7       Telephone: 213.229.7000                        edettmer@gibsondunn.com
8       Facsimile: 213.229.7520                        GIBSON, DUNN & CRUTCHER LLP
                                                       555 Mission Street
9    VERONICA S. MOYÉ (Texas Bar                       San Francisco, CA 94105
     No. 24000092; pro hac vice)                       Telephone: 415.393.8200
10   vlewis@gibsondunn.com                             Facsimile: 415.393.8306
     GIBSON, DUNN & CRUTCHER LLP                       Attorneys for Defendant APPLE INC.
11   2100 McKinney Avenue, Suite 1100
12   Dallas, TX 75201
     Telephone:   214.698.3100
13   Facsimile:   214.571.2900

14
                                    UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                            OAKLAND DIVISION
17
     IN RE APPLE IPHONE ANTITRUST                         CASE NO. 4:11-cv-06714-YGR
18   LITIGATION
                                                          CASE NO. 4:19-cv-03074-YGR
19   ______________________________________
20   DONALD R. CAMERON, et al.,                           DECLARATION OF PHILLIP W.
                                                          SCHILLER IN SUPPORT OF APPLE’S
21             Plaintiffs,                                OPPOSITION TO EPIC’S MOTION TO
                                                          COMPEL PRODUCTION OF DOCUMENTS
22     v.
                                                          Hon. Yvonne Gonzalez Rogers
23   APPLE INC.,                                          Hon. Thomas S. Hixson
24             Defendant
25

26

27

28


     DECLARATION OF PHILLIP W. SCHILLER IN SUPPORT OF APPLE’S OPPOSITION TO EPIC’S MOTION TO COMPEL PRODUCTION
                                                   OF DOCUMENTS
           Case 4:20-cv-05640-YGR Document 501 Filed 04/27/21 Page 2 of 3


1           I, Phillip W. Schiller, declare as follows:
2           1.      I make this declaration in support of Apple’s Opposition to Epic’s Motion to Compel
3    Production of Documents. I have personal knowledge of the matters stated herein, and if called upon
4    to do so, I could and would competently testify hereto.
5           2.      I am currently an Apple Fellow, and before assuming this position, I served as Apple’s
6    Senior Vice President, Worldwide Marketing for approximately 20 years. I was closely involved in
7    Apple’s creation and development of the Small Business Program announced in November 2020.
8           3.      Throughout the process of considering, designing, decisioning, and rolling-out the
9    Small Business Program, myself and other Apple executives and employees, including Tim Cook, Luca
10   Maestri, Eddy Cue, and Carson Oliver, regularly sought legal advice from attorneys in Apple’s Office
11   of General Counsel and corporate legal department. These attorneys included Apple General Counsel
12   Kate Adams, Apple Associate General Counsel Douglas Vetter, and Apple in-house attorneys Sean
13   Cameron and Jason Cody. These attorneys advised the Apple business people regarding the potential
14   legal implications and effects of this new Apple program, and also provided legal advice regarding the
15   strategic decision-making, planning, and marketing related to this new Apple program.
16          4.      Some of the legal risks that Apple attorneys advised me and other Apple business people
17   on in connection with the Small Business Program included the following:              competition (e.g.,
18   determining eligibility for the program and the potential legal implications of treating some developers
19   differently than others), data privacy (e.g., opt in vs. automatic enrollment, as well as providing notice
20   to and obtaining consent of developers), false advertising (e.g., Apple’s communications with
21   developers about the program), fraud (e.g., how some participants may try to obscure their finances or
22   corporate structures to become or remain eligible for the program), and money laundering (e.g., the
23   commission could not be zero because that could result in opportunities for developers to engage in
24   money laundering). The regular advice and consistent support of these members of the Apple Legal
25   team was critical to me and other executives in considering and implementing this program in a way
26   that would be effective and also limit unnecessary legal risk.
27          5.      The document produced with Bates-number APL-EG_09690033 is an email chain dated
28   September 12, 2020. Each email in the chain is labeled “Privileged and Confidential” and/or “Attorney


     DECLARATION OF PHILLIP W. SCHILLER IN SUPPORT OF APPLE’S OPPOSITION TO EPIC’S MOTION TO COMPEL PRODUCTION
                                                   OF DOCUMENTS
                      Case 4:20-cv-05640-YGR Document 501 Filed 04/27/21 Page 3 of 3


            1    Work Product.” The bottom email is from Luca Maestri to me and Kate Adams, copying Tim Cook
            2    and Eddy Cue. The email chain between myself and Mr. Maestri describes various legal risks related
            3    to the Small Business Program, including some of the concerns identified in Paragraph 4, above. Ms.
            4    Adams was included on this email chain so that she could provide legal advice regarding these risks,
            5    and I discussed the substance of this email chain with Ms. Adams, and received legal advice from her
            6    on these topics, during contemporaneous meetings and telephone conversations regarding the Small
            7    Business Program.
            8           6.      The document produced with Bates-number APL-EG_09689923 is an email chain
            9    spanning August 18, 2020 to September 9, 2020. Each email in the chain is labeled “Privileged and
          10     Confidential” and/or “Attorney Work Product.” The bottom email is from me to Carson Oliver and
          11     Douglas Vetter, copying Eddy Cue and Matt Fischer, and Eric Gray is later copied. The email chain
          12     between myself and Mr. Oliver describes various legal risks related to the Small Business Program,
          13     including some of the concerns identified in Paragraph 4, above. I sent this email to Mr. Vetter so that
          14     he could provide legal advice regarding these risks, and I discussed the substance of this email chain
          15     with Mr. Vetter, and received legal advice from him on these topics, during contemporaneous meetings
          16     and telephone conversations regarding the Small Business Program.
          17

          18            I declare under penalty of perjury under the laws of the United States and the State of California
          19     that the foregoing is true and correct, and that I executed this declaration on the ___________, 2021 in
          20     ________________________, California.
          21

          22                                                                     Phillip W. Schiller
          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      2
Crutcher LLP
                 DECLARATION OF PHILLIP W. SCHILLER IN SUPPORT OF APPLE’S OPPOSITION TO EPIC’S MOTION TO COMPEL PRODUCTION
                                                               OF DOCUMENTS
